          Case 3:19-cv-01217-S Document 1 Filed 05/21/19                Page 1 of 15 PageID 1


                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION


PETRODOME ENERGY, LLC                               §
                                                    §
         Plaintiff,                                 §
                                                    §            CIVIL ACTION NO. 3:19-cv-01217
v.                                                  §
                                                    §                JURY TRIAL DEMANDED
GEMINI INSURANCE COMPANY                            §
                                                    §
         Defendant.                                 §

                                PLAINTIFF’S ORIGINAL COMPLAINT

            Plaintiff Petrodome Energy, LLC files this Original Complaint against Defendant Gemini

     Insurance Company, and in support thereof shows the following:

                                                 PARTIES

            1.        Plaintiff Petrodome Energy, LLC (“Petrodome”) is a Texas corporation with its

     principal place of business in Houston, Texas. It provides oil and natural gas exploration and

     development services across oil and gas fields located in Texas, Louisiana, and Mississippi.

            2.        Defendant Gemini Insurance Company (“Gemini”) is a Delaware corporation with

     its principal place of business in Connecticut. Defendant is authorized to and does conduct

     insurance business in the State of Texas as a surplus-lines insurer. Defendant Gemini can be served

     through the Commissioner of Insurance of the Texas Department of Insurance, which is Gemini’s

     agent for service. Pursuant to the insurance policy, Defendant may also be served with process

     upon the Assistant Vice President – Claims, Berkley Oil & Gas Specialty Services, LLC, 10375

     Richmond Ave., Suite 1900, Houston, Texas, 77042.




     PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 1
     Case 3:19-cv-01217-S Document 1 Filed 05/21/19                 Page 2 of 15 PageID 2


                                        JURISDICTION

       3.      This action is brought pursuant to the Federal Declaratory Judgment Act, 28 U.S.C.

§ 2201, et seq. The amount in controversy in this action exceeds $75,000, exclusive of interest and

costs. The parties to this lawsuit also reside in different states and there is complete diversity.

Therefore, the Court has subject matter jurisdiction over this action pursuant to 28 U.S.C §§ 1331

and 1332.

       4.      The Court has personal jurisdiction over Gemini because the insurance contract at

issue covers operations in Texas and the coverage dispute and well-control event underlying this

complaint occurred in Texas.

                                             VENUE

        5.     Venue is proper in the Northern District of Texas, Dallas Division, because

Defendant resides there by being subject to the Court’s personal jurisdiction. A substantial part of

the events giving rise to this claim, including the denial of coverage, occurred in the Northern

District of Texas. Defendant has also sued the Well operator, Choice Exploration, Inc., in this

District over the same coverage dispute, for an identical policy, involving the same covered loss

incident and the same insured gas well. That parallel suit is currently pending before the Court,

and involves the same underlying coverage dispute, acts, and omissions. See Gemini Ins. Co. v.

Choice Exploration, Inc., No. 3:18-cv-01393-L (currently pending). Venue for this action is

therefore proper in the Northern District, Dallas Division.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 2
     Case 3:19-cv-01217-S Document 1 Filed 05/21/19                   Page 3 of 15 PageID 3


                                               FACTS

The Kent-Spradley #1 Gas Well

          6.   On November 1, 2006, Choice Exploration, Inc. (“Choice”) acquired a 100%

working interest in the Kent Spradley #1 Well (the “Well”), a gas-producing well located on 352

acres in Liberty County, Texas.

          7.   A working interest is a percentage of ownership in an oil and gas lease granting its

owner the right to explore, drill and produce oil and gas from a tract of property. Working interest

owners are obligated to pay a corresponding percentage of the cost of leasing, drilling, producing

and operating a well or unit. After royalties are paid, the working interest also entitles its owner to

share in production revenues with other working interest owners, based on the percentage of

working interest owned.

          8.   Over the next nine years, Choice assigned some of its working interest in the Well

to six other entities. Choice remained the operator of the Well, meaning it managed the drilling

and production projects on behalf of its own working interest and on behalf of the working interests

of the six other entities (nonoperating working interest owners).

9.     Plaintiff Petrodome was one of those six nonoperating working interest owners. Effective

March 1, 2010, Choice assigned a 40% working interest in the Well to Petrodome via assignment

to its wholly owned subsidiary, Petrodome Liberty, LLC. Petrodome later assigned 13.33% of this

working interest, via its wholly owned subsidiary Petrodome Liberty, LLC, back to Choice

effective January 1, 2012. In 2015, Petrodome’s remaining working interest in the Well was

26.67%.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 PAGE 3
     Case 3:19-cv-01217-S Document 1 Filed 05/21/19                 Page 4 of 15 PageID 4


Gemini Insurance Policy No. JCH2001181

        10.    Both Choice and Petrodome procured insurance policies to cover well-control

events (or “blowouts”), as well as damage to the Well arising from such events. Choice entered a

Joint Operating Agreement with five of the nonoperating working interest owners, whereby it

agreed to take out a well-control policy insuring its working interest, and also insuring the working

interests of the five nonoperating owners. Defendant Gemini Insurance Company (“Gemini”)

issued a well-control policy to Choice, covering the policy period April 15, 2015 – April 15, 2016.

In all, Choice’s insurance policy covered 73.33% of the working interest in the Well during 2015.

This figure included coverage for Choice’s working interest, plus the working interests of the five

nonoperating owners who were parties to the Joint Operating Agreement.

        11.    Petrodome opted out of insurance coverage through the Joint Operating Agreement.

Instead, Petrodome independently procured a well-control policy to cover its 26.67% working

interest in the Well for the year 2015.

        12.    Effective January 1, 2015, Gemini issued Policy No. JCH2001181 to Petrodome

(the “Policy”). Petrodome is the Named Assured (or insured) under the Policy. The Policy insured

Petrodome’s working interest in the Well for Occurrences happening during the policy period

(January 1, 2015 – January 1, 2016), as well as for subsequent repairs and plugging costs

necessitated by such Occurrences.

        13.    As of January 1, 2015, Petrodome’s working interest in the Well was 26.67%.

Petrodome maintained that working interest throughout the 2015-2016 policy period.

        14.    In addition to the Named Assured, Petrodome’s Policy also covers the “subsidiary,

associated, affiliated companies or owned and controlled companies, as now or hereafter




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 4
     Case 3:19-cv-01217-S Document 1 Filed 05/21/19                Page 5 of 15 PageID 5


constituted, including principals, officers, directors, stockholders and employees of all Named

Assureds while acting within the scope of their duties as such and as their interests may appear.”

        15.    The Policy defines “Occurrence” as “one loss, disaster or casualty or series of

losses, disasters or casualties arising out of one event.”

        16.    Section IA of the Policy provides up to $15,000,000 in coverage per Occurrence

for reimbursement of expenses incurred by the Assured in regaining or attempting to regain control

of any insured workover well that becomes out of control during the policy period. The policy

limit is subject to a $200,000 Retention (or deductible) to be paid by the Assured.

        17.    Section IB of the Policy provides coverage for restoration or redrill of a well that

has been lost or otherwise damaged from an Occurrence during the policy period. Section IB

provides for the reimbursement of expenses incurred by the Assured in restoring or redrilling such

a well, up to the per-Occurrence limit of $15,000,000. Section IB also covers reimbursement for

expenses to permanently plug and abandon the former well in the event a new well is drilled

(“redrill”). Section IB reimburses for the actual amounts incurred had the most prudent and

economical methods been employed to restore or redrill the well to return it to pre-loss condition.

        18.    The Policy also has a plugging and abandonment endorsement. This provision

covers any actual expenses incurred to plug and abandon a well, in the event such procedure is

required by the governing regulatory authority and the expenses are the sole result of an

Occurrence covered under Section 1A. An Assured must pay routine plugging and abandonment

costs, and then receives coverage for any amount exceeding these routine costs.

The September 12-19, 2015 Well Blowout Occurrence

       19.     From September 12-19, 2015, the Well sustained a blowout constituting a well-

control event under Section 1A of the Policy. The blowout originated with an unintended flow of




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 5
     Case 3:19-cv-01217-S Document 1 Filed 05/21/19                   Page 6 of 15 PageID 6


gas within the Well’s interior, due to pressure differences between zones having different reserve

depletions (a “crossflow”). The blowout caused severe damage to the Well’s interior. Choice, the

operator of the Well, was able to set two plugs deep in the Well’s interior to control this unintended

gas flow, but the Well has not been returned to operation since. Choice, Petrodome, and the other

owners incurred more than $400,000 in expenses to bring the Well back under control.

       20.     Choice and Petrodome submitted claims for this Occurrence. Gemini has not

disputed that this September 12-19 event was a covered Occurrence under Section 1A of the

Policy. In fact, Gemini reimbursed Petrodome for $51,378.89 in expenses incurred by Petrodome

to bring the Well back under control in September of 2015, signaling its belief that coverage clearly

existed for this Occurrence.

       21.     Choice and Petrodome subsequently investigated the scope of the damage from this

well-control event. Investigations revealed extensive damage to the cement interior of the Well

caused by the September 12-19, 2015 control event. Investigations also showed that the crossflow

was likely still occurring deep within the Well’s interior, meaning that attempts to repair the current

well through a workover operation would likely result in a second blowout. These estimates,

reports, and investigations showed that a workover would fail to address the crossflow issues that

precipitated the last well-control event, leaving the Well exposed to subsequent blowouts and the

significant danger and expense associated with future blowouts.

Gemini Denies Coverage for Well Repair Expenses from the Covered Occurrence

       22.     Due to the sizable risks of re-entering the Well to repair it, Choice and Petrodome

recommended to Gemini that the most prudent and economical method to restore the Well to pre-

loss condition was to perform a redrill: drilling a new well, and then plugging and abandoning the

current well. Section 1B of the Policy provides coverage for both components of this procedure.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 PAGE 6
     Case 3:19-cv-01217-S Document 1 Filed 05/21/19                 Page 7 of 15 PageID 7


        23.     In 2017 and 2018, on behalf of Petrodome and other nonoperating owners, Choice

submitted to Gemini estimates for two options to repair the Well: (1) a redrill of a new well, using

an expandable liner and (2) a workover operation to repair the current Well without redrilling. Due

to the risks described above, Choice recommended that a redrill be selected instead of a workover

operation. Choice also submitted estimates of costs for permanently plugging and abandoning the

current Well, which would have been required if a new well were drilled.

        24.     On behalf of itself, Petrodome and other nonoperating owners, Choice submitted

redrill estimates in the amount of $5,090,000 and a permanent plugging estimate in the amount of

$480,000. The redrill estimate included costs for installation of an expandable liner to maintain

well integrity, ensuring that the redrill would not fail and cause the owners and insurer to incur

additional expenses or to perform additional redrills.

        25.     Despite recognizing that a covered Occurrence took place in 2015, Gemini has

wholly denied coverage of Petrodome’s claim, even though the September 12-19, 2015 well

control event—covered under Section 1B of the Policy—necessitated repairs to redrill the current

Well to restore it to its pre-loss condition.

        26.     Gemini has refused to cooperate with Petrodome to determine what actual costs

and/or expenses Gemini deems prudent and economical, and thus reimbursable, under the Policy.

Gemini has stated that it will not confirm coverage and that, instead, Petrodome and the other

owners must incur millions of expenses and then submit a reimbursement claim in order to

determine whether coverage is accepted or denied. See Gemini Ins. Co. v. Choice Exploration,

Inc., No. 3:18-cv-01393-L (N.D. Tex. May 31, 2018).

        27.     Gemini has further stated that it will not even consider a claim from Petrodome for

well-repair expenses until after Gemini has resolved a separate coverage dispute concerning this




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 7
     Case 3:19-cv-01217-S Document 1 Filed 05/21/19                Page 8 of 15 PageID 8


Occurrence with the operator Choice, currently pending in this Court as Gemini Ins. Co. v. Choice

Exploration, Inc., No. 3:18-cv-01393-L. Gemini has refused to provide any coverage for well-

repair expenses to Petrodome while this parallel coverage suit—involving the same Well, same

blowout, and same policy—is being adjudicated by the Court.

        28.     Based on these unwarranted coverage denials by Gemini, Petrodome, Choice, and

the other working interest owners have been unable to proceed with a redrill (or even a workover)

of the Well. The Well has remained static and shut-in since September 2015. And because natural

gas prices have declined over this four-year period, Petrodome and the other working interest

owners have sustained lost profits from the gas reserves that have remained unproduced.

                       CLAIM COUNT I: DECLARATORY JUDGMENT

        29.     Petrodome incorporates by reference the allegations set forth in paragraphs 1–28 as

if fully set forth herein.

        30.     The September 12–19, 2015 well control event occurred during the policy period

and therefore constitutes a covered Occurrence. Gemini has not disputed that an Occurrence took

place. The costs of (a) redrilling using an expandable liner and (b) permanently plugging the lost

or otherwise damaged well both arise from damage to the Well sustained during the September

12–19, 2015 Occurrence.

        31.     Section IB of the Policy provides reimbursement for actual costs and/or expenses

to restore or redrill a well that has been lost or otherwise damaged in an Occurrence.

        32.     Because the Well still has a high risk of crossflow, a workover operation, which

would require reentry of the current well to repair it—presents significant risk of damage and

expense. Therefore, the most prudent and economical method of restoring the Well is to redrill a

new well. Redrilling using an expandable liner will prevent future deterioration inside the Well




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 8
     Case 3:19-cv-01217-S Document 1 Filed 05/21/19                 Page 9 of 15 PageID 9


and will save substantial costs in the long run. Because a redrill using an expandable liner is the

most prudent and economical method of repairing the Well, Petrodome has the contractual right,

pursuant to Section IB of the Policy, to be reimbursed for actual costs and/or expenses reasonably

incurred to redrill the Well using an expandable liner.

       33.      In the event of a redrill arising from an Occurrence, Section IB provides for

reimbursement for actual costs and/or expenses reasonably incurred to permanently plug and

abandon the lost or otherwise damaged former well. A redrill is the most prudent and economical

means of repairing the Well damaged by the September 12–19, 2015 Occurrence. Therefore, the

Policy also obligates Gemini to reimburse Petrodome for actual costs and/or expenses Petrodome

reasonably incurs to permanently plug and abandon the lost or otherwise damaged Well.

       34.      Despite these policy obligations, Gemini has denied coverage for the Occurrence.

Gemini’s denial has prevented Petrodome, Choice, and the other nonoperating owners from

proceeding with the necessary redrilling of the well on behalf of Petrodome and the other working

interest owners and has prevented permanent plugging and abandonment of the current Well.

       35.      Petrodome has alleged an actual controversy between it and Gemini regarding the

rights and obligations under the insurance contract. Petrodome requests a judicial declaration,

under 28 U.S.C. § 2201 that the parties have the following rights and obligations under the Policy:

       a.       Petrodome is entitled to coverage under Section IB of the Policy; and

       b.       Gemini is obligated to reimburse Petrodome for actual costs and/or expenses

                reasonably incurred to perform the following work under Section 1B of the Policy:

              i.       a redrill of the Well, using an expandable liner; and

             ii.       permanent plugging of the current Well, which has been lost or otherwise

                       damaged in the September 2015 Occurrence.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 9
    Case 3:19-cv-01217-S Document 1 Filed 05/21/19                  Page 10 of 15 PageID 10


        36.     This Court may declare the rights and other legal relations of any interested party

seeking declaratory judgment, whether or not further relief is or could be sought. Any such

declaration shall have the force and effect of final judgment or decree. 28 U.S.C. § 2201(a).

Petrodome requests a judicial decree that coverage is available to it under the Policy, for all events

and expenses detailed in ⁋ 35 and the preceding paragraphs.

        37.     In addition, Petrodome is entitled to recover its reasonable and necessary attorneys’

fees, court costs, and pre- and post-judgment interest, all as provided by Texas law.

                         CLAIM COUNT II: BREACH OF CONTRACT

        38.     Petrodome incorporates by reference the allegations set forth in paragraphs 1–37 as

if fully set forth herein.

        39.     Petrodome and Gemini were parties to a valid, enforceable insurance contract,

embodied in Policy No. JCH2001181, effective during the policy period of January 1, 2015 –

January 1, 2016.

        40.     Petrodome fulfilled its obligations under the insurance agreement, paying Gemini

a yearly premium of $113,872.82 for coverage. Petrodome has substantially performed, tendered

performance, or was excused from performance of its obligations under the applicable contract.

        41.     Gemini anticipatorily breached the insurance contract when it denied coverage to

Petrodome following Petrodome’s submission of a proof of claim for the September 2015 covered

Occurrence.

        42.     Gemini denied coverage when it refused to cover well-repair expenses necessitated

by the Occurrence.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 10
   Case 3:19-cv-01217-S Document 1 Filed 05/21/19                 Page 11 of 15 PageID 11


       43.     Gemini denied coverage when it filed a lawsuit against the Well operator, Choice,

in which Gemini disclaimed any coverage obligation. Gemini Ins. Co. v. Choice Exploration, Inc.,

No. 3:18-cv-01393-L (Doc. 1, ¶ 19).

       44.     Gemini denied coverage when it stated that it would not make a coverage

determination for Petrodome until after it resolved the parallel coverage suit with Choice, as

described in ¶ 43.

       45.     Gemini has also repudiated its contractual obligation to cover well-repair costs

incurred by Petrodome by falsely claiming the nonoperating working interest owners no longer

have an insurable interest in the Well. Gemini Ins. Co. v. Choice Exploration, Inc., No. 3:18-cv-

01393-L (Doc. 39, at 10).

       46.     Gemini has also repudiated the insurance contract, without just excuse, by taking

an unreasonable coverage position that coverage under Section 1B could be denied, after the policy

period and after a recognized Occurrence has taken place under Section 1A. There is no basis in

the Policy or in law for Gemini’s position that coverage under Section 1B can terminate years after

the policy period expiration, for a covered event happening during the policy period.

       47.     Gemini’s breach of the insurance contract has proximately caused damages to

Petrodome. Such damages include Petrodome’s 26.67% share of the costs of the redrill with

expandable liner and permanent plugging of the Well—a figure of approximately $1.6 million.

       48.     Petrodome is also entitled to additional damages of lost profits due to four years of

inactivity of the Well resulting from Gemini’s failure to honor its contract. During the four-year

period that Gemini has been in breach, the Well has remained static and shut in, denying Petrodome

and the other working interest owners valuable profits from the gas reserves. Because natural gas




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 11
    Case 3:19-cv-01217-S Document 1 Filed 05/21/19                 Page 12 of 15 PageID 12


prices have declined over this four-year period, Petrodome and the other owners have been denied

profits that cannot be recovered.

        49.     In addition, Petrodome is entitled to recover its reasonable and necessary attorneys’

fees, court costs, pre- and post-judgment interest, all as provided by Texas law. See Tex. Civ.Prac.

& Rem. Code § 38.001.

                                    COUNT III: BAD FAITH

        50.     Petrodome incorporates by reference the allegations set forth in paragraphs 1–49 as

if fully set forth herein.

        51.     The insurance contract, Policy No. JCH2001181, created a duty of good faith and

fair dealing owed by Gemini to Petrodome.

        52.     Gemini breached its duty of good faith and fair dealing to Petrodome by denying

or delaying payment on the Policy for expenses to redrill the Well and permanently plug and

abandon the Well.

        53.     Gemini’s liability is reasonably clear because Gemini recognized that the

September 2015 blowout was a covered Occurrence under the Policy and has already paid

expenses incurred by Petrodome and the other working interest owners to bring the Well back

under control immediately following that Occurrence. Gemini has not disputed that the September

2015 blowout was a covered Occurrence under Section 1A of the Policy.

        54.     The Policy clearly states that an Occurrence covered under Section 1A

automatically triggers coverage under Section 1B for any well restoration expenses incurred to

restore the well to pre-loss condition. The only requirement for Section 1B coverage is that an

Assured sustain a covered loss (Occurrence) under Section 1A.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 12
   Case 3:19-cv-01217-S Document 1 Filed 05/21/19                   Page 13 of 15 PageID 13


       55.       Section 1B of the Policy provides coverage for “expenses reasonably incurred to

restore or redrill a Well . . . which has been lost or otherwise damaged as a result of a crater or an

Occurrence giving rise to a claim which would be recoverable under Section 1A of this Policy . .

. .” Gemini has not disputed that the Well has been damaged from the Occurrence and, as a result,

has not been returned to working operation.

       56.       Because Gemini has already stipulated to a covered Occurrence under Section 1A,

it has no reasonable basis for refusing to cover Petrodome’s expenses to redrill and otherwise

restore the damaged Well under Section 1B.

       57.       Gemini also has no reasonable basis for contending that Petrodome’s coverage has

terminated. Petrodome did not lose an interest in the Well during the 2015 policy period. Gemini

has not cited any applicable termination provision in the Policy, and has not stated any other Policy

reason why it is denying or delaying payment of well-repair expenses to Petrodome.

       58.       Despite its clear coverage obligation, Gemini has stated that it will not consider

reimbursing any expenses submitted by Petrodome until Gemini’s parallel coverage lawsuit with

Choice has concluded. See Gemini Ins. Co. v. Choice Exploration, Inc., No. 3:18-cv-01393-L.

       59.       Gemini’s breach of its duty of good faith and fair dealing caused Petrodome to

sustain damages, in the form of lost policy benefits of coverage for a redrill and plugging and

abandonment, and lost profits from four years of the Well’s remaining static and unproduced.

                                  CONDITIONS PRECEDENT

       60.       All conditions precedent to Petrodome’s claims for relief have been performed or

have occurred.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 13
   Case 3:19-cv-01217-S Document 1 Filed 05/21/19                     Page 14 of 15 PageID 14


                                         JURY DEMAND

       61.     Plaintiff hereby demands a trial by jury on any contested issues of material fact.

Plaintiff tenders the requisite jury fee to the Clerk of the Court.

                                     PRAYER FOR RELIEF

Defendant prays for judgment from this Court as follows:

       a.      a judicial decree that the Policy provides coverage to Petrodome and obligates

               Gemini to reimburse Petrodome for the redrill with expandable liner and permanent

               plugging expenses;

       b.      actual, consequential, expectation, and/or restitution damages of $1.6 million, plus

               additional damages for lost profits;

       c.      reasonable and necessary attorneys’ fees and costs in this suit for breach of written

               contract and action for declaratory judgment, pursuant to Tex. Civ. Prac. & Rem.

               Code §§ 38.001 and 37.009;

       d.      pre- and post-judgment interest; and

       e.      all other relief that this Court finds just or equitable.



DATED: May 21, 2019                            Respectfully submitted,

                                               s/ Clint Cowan
                                               Eric W. Pinker (16016550)
                                               Edward Jason Dennis (24045776)
                                               Clint Cowan (24109760)
                                               Lynn Pinker Cox & Hurst, LLP
                                               2100 Ross Avenue, Suite 2700
                                               Dallas, Texas 75201
                                               214-981-3837 – Direct
                                               214-981-3839 – Fax

                                               Counsel for Plaintiff




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 14
  Case 3:19-cv-01217-S Document 1 Filed 05/21/19   Page 15 of 15 PageID 15




PLAINTIFF’S ORIGINAL COMPLAINT                                       PAGE 15
